 In the Matter of GEORGE F. CARLETON & COMPANY, INC.andBOOT ANDSHOE WORKERS'UNION (AFL)In the Matter of KENT SHOE CORPORATIONandBOOT AND SHOE WORKERS'UNION (AFL)In the Matter of HERBERT HOLTZ SHOE COMPANY, INC.andBoor ANDSHOE WORKERS' UNION (AFL)In the Matter Of HAROLD SHOE CO., INC.andBOOT AND SHOE WORKERS'UNION (AFL)eIn the Matter of HARTMAN SHOE MANUFACTURING Co.andBOOT ANDSHOE WORKERS' UNION (AFL)In the Matter of LAIRD-SCHOBER& Co., INC.andBOOT AND SHOEWORKERS' UNION (AFL)In the Matter Of STEIN-SULKIS SHOE Co.andBOOT AND SHOE WORKERS' ,UNION (AFL)In the Matter OfUNITYSHOEMAKERSCORP.andBOOT AND SHOEWORKERS'UNION (AFL)In the Matter of JEAN'S INb.1andBOOT AND SHOEWORKERS' UNION(AFL)In theMatterOf STEPHENSHOE COMPANY 2andBOOT AND SHOEWORKERS' UNION(AFL)Cases Nos. 1-R-1616 to 1-R-1623 inclusive, 1-R-1628 and 1-R-1629.-Decided December 31, 1943.Mr. Walter M. Espovich,of Haverhill, Mass.; for Holtz, Harold,Hartman, Laird-Schober, Stein-Sulkis, Unity, Jean's, and Stephen.Mr. Morton Rowe,of Haverhill,Mass.,for Carleton.Sugarman d Schneider,byMr. Edward Schneider,of Boston,Mass.,for Kent.Mr. George Karelitz,of Haverhill, Mass., andMr. Salvatore Feraci,for the A. F. L.Grant & Angoff,byMr. Sidney S. Grant,ofBoston, Mass.; andMr. Harry Sacher,of New York, N. Y., for the C. I. 0.Mr. William Feldesman,of counsel to the Board.1 The name of this Company is amended to read as written above pursuant to a stipula-tion made on the record.2 The name of this Company is amended to read as written above pursuant to a stipula-tion made on the record.54 N. L. R. B., No. 29.I222 GEORGE F. CARLETON& COMPANY223DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly, filed by Boot and Shoe Workers'Union, affiliated with the American Federation of Labor, herein calledthe A. F. L., alleging that questions affecting commerce had arisenconcerning the representation of employees of George F. Carleton &Company, Inc., herein called Carleton, Kent Shoe Corporation, hereincalled Kent, Herbert Holtz Shoe Company, Inc., herein called Holtz,Harold Shoe Co., Inc., herein called Harold, Hartman Shoe Manufac-turing Co., herein called' Hartman, Laird-Schober & Co., Inc., hereincalledLaird-Schober, Stein-Sulkis Shoe Co., herein called Stein-Sulkis,Unity Shoemakers Corp., herein called Unity, Jean's Inc.,herein called Jean's, and Stephen Shoe Company, herein calledStephen, all of Haverhill, Massachusetts, and collectively referred toas the Companies, the National Labor Relations Board provided forappropriate hearings upon due notice before Robert E. Greene, TrialExaminer.Separate hearings in the 10 cases were had at Haverhill,Massachusetts, on November 19, 22, and 23, 1943.The Companies,the A. F. L., and United Shoe Workers of America, affiliated with theCongress of Industrial Organizations, herein called the C. I. 0.,appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearings are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Since the A. F. L. and C. I. O. have filed briefs which adequatelydiscuss the issues, the A. F. L.'s request for oral argument is denied.For the purpose of decision the 10 cases are hereby consolidated.Upon the entire records in the cases, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSESOF THE COMPANYAll the Companies are Massachusetts corporations having theiroffices and principal places of business in Haverhill, Massachusetts.Carleton is engaged in the manufacture, sale, and distribution of men'sleather slippers.The remaining Companies manufacture, sell, anddistribute women's novelty shoes. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarleton's annualpurchases of raw materials approximate $225,000,about 30 percent of which is received from points outside the Com-monwealth of Massachusetts, and its annual sales of finished productsapproximate $350,000, about 98 percent of which is shipped to pointsoutside the Commonwealth of Massachusetts.Kent's annual purchases of raw materials are in excess of $100,000,more than 50 percent of which is received from points outside theCommonwealth of Massachusetts, and its annual sales of finishedproducts exceed 500,000 pairs of shoes, more than 75 percent of whichis shipped to points outside the Commonwealth of Massachusetts.Holtz's annual purchases of raw materials approximate $750;000,about 10 percent of which is received from points outside the Common-wealth of Massachusetts, and its annual sales of finished products,approximate $1,250,000, about 85 percent of which is shipped to pointsoutside the Commonwealth of Massachusetts.Harold's annual purchases of raw materials approximate $289,000,about 30 percent of which is received from points outside the Com-monwealth of Massachusetts, and its annual sales of finished productsapproximate $533,000, about 70 percent of which is shipped to pointsoutside the Commonwealth of Massachusetts.Hartman's annual purchases of raw materials approximate $500,000,about 5 percent of which is received from points outside the Common-wealth of Massachusetts, and its annualsalesof finished productsapproximate $1,000,000, about 85 percent of which is shipped topoints outside the, Commonwealth of Massachusetts.Laird-Schober's annual purchases of raw materials approximate$350,000, about 10 percent of which is received from points outside theCommonwealth of Massachusetts, and itsannual salesof finishedproducts approximate $1,000,000, about 75 percent of which is shippedto points outside the Commonwealth of Massachusetts.Stein-Sulkis' annual purchases of raw materials approximate$350,000, about 10 percent of which is received from points outsidethe Commonwealth of Massachusetts, and its annualsalesof finishedproducts approximate $1,000,000, about 95 percent of which is shippedto points outside the Commonwealth of Massachusetts.Unity's annual purchases of raw materials approximate $1,000,000,about 10 percent of which is received from points outside the Common-wealth of Massachusetts, and its annual sales of finished productsapproximate $1,750,000, about 90 percent of which is shipped to pointsoutside the Commonwealth of Massachusetts.Jean's purchases annually raw materials of the approximate valueof $205,000, about 10 percent of which is received from pointsoutsidethe Commonwealth of Massachusetts, and itsannual sales of finished GEORGE F. CARLETON& COMPANY22&products approximate $500,000, abolit 50 percent of which is shippedto points outside the Commonwealth of Massachusetts.Stephen's annual purchases of raw materials approximate $230,000,about 5 percent of which is received from points outside the Common-wealth of Massachusetts, and its annual sales of finished productsapproximate $435,000, all of which is ultimately transported in inter-state commerce.Kent does not contest the jurisdiction of the National Labor Rela-tions Board, and each of the other Companies admits that it is engagedin commerce, within the meaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDBoot and Shoe Workers' Union, affiliated with the American Fed-eration of Labor, and United Shoe Workers of America, affiliated withthe Congress of Industrial Organizations, are labor organizations ad-mitting to membership employees of the Companies.III.THE QUESTION CONCERNING REPRESENTATION OF CARLETON'S EM-PLOYEES; THE ALLEGED QUESTIONS CONCERNING REPRESENTATIONBy letter dated September 13, 1943, the A. F. L. requested recogni-tion from Carleton as the collective bargaining representative of Carle-ton's production employees.Several days after this letter was mailedone of Carleton's officials informed a representative of the A. F. L., ineffect, that recognition would be accorded the labor organization certi-fied by the National Labor Relations Board as the collective bargain-ing representative of Carleton's employees.A statement of the Regional Director, introduced into evidence atthe Carleton hearing, indicates that the A. F. L. represents a sub-stantial number of employees in the unit of Carleton's production em-ployees herein found to be appropriate.3The C. I. O. relies upon aunion-shop contract with Carleton as evidence of its interest.We find that a question affecting commerce has arisen concerningthe representation of Carleton's employees, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.Inasmuch as the other units sought by the A. F. L. are herein foundto be inappropriate, we find that no questions affecting commerce havearisen concerning the representation of employees of Kent, Holtz,Harold,Hartman, Laird-Schober, Stein-Sulkis, Unity, Jean's andStephen.8The RegionalDirectorreportedthat the A.F. L. submitted 16 authorization cardsbearing apparently genuine original signatures of persons whose names appeared on Carle-ton's pay rollfor the weekending September24, 1943, whichcontained the names of 59persons in the aDDroerlate unit.567900-44-vol. 54-16 226DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNIT OF CARLETON'S PRODUCTION EMPLOYEES; THEALLEGED APPROPRIATE UNITSIt is the contention of the A. F. L. that the production workers ofeach of the Companies, excluding maintenance employees, office andclerical employees, executives, foremen, and other supervisory em-ployees with authority, to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute 10 independent appropriate units.The Companies and the C. I. 0. do not dispute the classifications ofemployees which the A. F. L. desires to include and exclude.More-over, Carleton agrees that its production employees form a separateappropriate unit.However, the remaining Companies and the C. 1. 0.urge that a multiple-employer unit embracing the production em-ployees of all the Companies, among others, is appropriate, and thatconsequently the contention of the A. F. L. is not meritorious.From 1918 to the present, the history of collective bargaining in theshoe industry in Haverhill has been divided into a number of well-defined periods, each marked by the infiltration of a labor organiza-tionwhich ultimately gained ascendancy by obtaining collectivebargaining contracts with almost all the slipper and women's noveltyshoe factories and stitching rooms in Haverhill whose employeesevinced interest in self-organization.Shoe Workers Protective Unionwas the first of such organizations. It secured a foothold in 1918, laterbecame the dominant union in Haverhill, remained in power untilabout 1932, and, after a lapse of approximately 1 year, entrenched itselfagain in 1933.It was not until 1934 that the United Shoe and LeatherWorkers displaced Shoe Workers Protective Union as the predominantshoe workers' labor organization in Haverhill.In 1934,1935, and 1936,United Shoe and Leather Workers held sway. In 1936 the' A. F. L.entered upon the scene. In time it supplanted the United Shoe andLeather Workers and retained its dominant position until 1941 when it,the C. I. 0., and some 23 slipper and women's novelty shoe factoriesand stitching rooms in Haverhill agreed in writing to a consent elec-tion which was conducted in early 1942 under the auspices of theBoard.The C. I. 0. emerged victorious, and' as a consequence it ob-tained union-shop contracts with the employer signatories of the con-sent election agreement, among whom were all the Companies. Inaddition, it secured union-shop agreements with other Haverhill shoemanufacturers.During all this time, except for a lapse from 1932 to 1933, thereexisted in Haverhill an organization of manufacturers associated withthe shoe industry. In 1933 the present organization, Shoe Manu-facturers' Board of Trade, was formed.This organization and its, GEORGE F. CARLETON & COMPANY227predecessors are jointly referred to herein as the Association.Oneof the primary purposes of the Association was to act for its membersin the matter of labor relations.For the past 25 years, disregardingthe 1-year interval when it was not in existence, the Association dealtfor its members with the union which dominated each period in themaking of collective bargaining contracts and the adjustment of wagesand piece rates.On many occasions the Association treated with theunion in ascendancy concerning questions relating to certain of itsmembers' working conditions and also in regard to labor disputes inwhich they were involved.Except for one or two isolated instancesthe Association's membership gave their unanimous support.It was also customary for non-members whose employees were or-ganized to follow the lead of the Association by adhering to the wagescales and piece rates which it negotiated and by accepting the formof contract executed by Association members.Indicative of the common course pursued by almost all the organizedslipper and women's novelty shoe factories and stitching rooms inHaverhill was the series of events in 1941 and 1942 culminating in theexecution of the contracts presently held by the C. I. O.Althoughthe consent election agreement provided that "nothing in this agree-ment shall be used as a precedent in any future case except .in a pro-ceeding for the purpose of enforcing the terms of this agreement," wecannot disregard the overt actions of the parties.As the basis forthe consent election the unit agreed upon by all concerned was oneinitially suggested by the A. F. L.That unit comprised the pooledproduction employees of the employer signatories to the consent elec-tion agreement.It is significant that the bulk of the Haverhill shoeworkers thereby manifested through their labor organizations a desirefor a multiple-employer unit.Also significant is the fact that all theemployers involved assented, thus underscoring the historic concertedaction of Haverhill shoe industry employers.More than one-half ofthe employer participants in the election were Association members,the Association having executed the consent election agreement as theirrepresentative.After the C. I. O. won the election, its first step wasto negotiate with an Association committee respecting the form andcontent of a collective bargaining contract.An agreement was reachedby the C. I. O. and the Association committee.Thereafter, uniformindividual contracts conforming to the agreement negotiated betweenthe C. I. O. and Association representatives were separately executedby all the members of the Association and also by almost every othernon-member in Haverhill engaged in manufacturing slippers andwomen's novelty shoes and in the operation of a stitching room.Asnoted above, the contracts provide for a union shop.Each expires onDecember 31, 1943. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditional evidence of the Association's leadership and the uniteclaction of Haverhill shoe manufacturers is found in another recent oc-currence.In 1942 the War Labor Board passed upon the C. I. O.'s de-mand for a vacation with pay.Despite the fact that the members ofthe Association were separately involved, every slipper and women'snovelty shoe factory and stitching room in Haverhill under contractwith the C. I. 0., members and non-members of the Association alike,accepted the War Labor Board's dispositive action.All the Companies, with the exception of Carleton, Kent, and Jean's,are current members of the Association.The Association's entiremembership now consists of 11 Haverhill stitching rooms and slipperand women's novelty shoe factories. It is clear from all the forego-ing facts that the employees of the Association's members form. thenucleus for a multiple-employer unit 4Furthermore, the long his-tory of collective bargaining which revolved about the Associationdiscloses that almost all non-members engaged in manufacturing slip-pers and women's novelty shoes and in the operation of stitchingrooms whose employees were organized acted in concert with the As-sociation by following its lead.The position of record of non-mem-bers -Kent and Jean's that a multiple-employer unit is appropriate,manifests a present willingness to continue this relationship, and imrpels the conclusion that their employees and those of others similarlysituated, together with the employees of the Association Companiesand the balance of its membership constitute an appropriate unit-We accordingly find that the separate units sought by the A. F. L:with respect to the production employees of Kent, Jean's, and the As-sociation Companies are inappropriate.Carleton, however, by asserting that its production employees com-prise an independent unit reveals an intention to pursue an individ-ualistic course.Consequently, we find that its production employees,excluding maintenance employees, office and clerical employees, execu-tives, foremen, and other supervisory employees with authority to,hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot'among the em-ployees of Carleton herein found to be an appropriate unit who wereemployed during the pay-roll period immediately preceding the date'Matter of Itayonter Incorporated,Grays Harbor Division,52 N. L. R. - B. 1377.0 GEORGE F. CARLE2ON'& COMPANY229,of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with George F.Carleton & Company, Inc., Haverhill, Massachusetts, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees of Carleton in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause, and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Boot and Shoe Workers' Union, affiliatedwith 'the American Federation of Labor, or by United Shoe Workersof America, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.ORDERIt is hereby ordered that the separate petitions filed by Boot andShoeWorkers' Union, affiliated with the American Federation ofLabor, for investigation and certification of representatives of theemployees of Kent Shoe Corporation, Case No. 1-R-1617; HerbertHoltz Shoe Company, Inc., Case No. 1-R-1618; Harold Shoe Co., Inc.,'CaseNo. 1-R-1619; Hartman Shoe Manufacturing Co., Case No.1-R-1620; Laird-Schober & Co., Inc., Case No. 1-R-1621; Stein-Sulkis Shoe Co., Case No. 1-R-1622; Unity Shoemakers Corp., CaseNo. 1-k-1623; Jean's Inc., Case No. 1-R-4628; and Stephen ShoeCompany, Case No. 1-R-1629, be, and they hereby are, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision, Direction of Election and Order.